UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1376



RONALD E. REED,

                                           Petitioner - Appellant,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                              Respondent - Appellee.



Appeal from the United States Tax Court.   (Tax Ct. No. 91-29376)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald E. Reed, Appellant Pro Se.    John A. Dudeck, Jr., UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald E. Reed appeals from the tax court’s decision deter-

mining a deficiency and penalties with respect to his 1985, 1986,

and 1987 federal income tax liability and from the denial of his

motion for reconsideration. Our review of the record and the tax

court’s decision discloses no reversible error and no abuse of dis-

cretion. Accordingly, we affirm on the reasoning of the tax court.

Reed v. Commissioner of Internal Revenue, Tax Ct. No. 91-29376

(U.S.T.C. Dec. 4, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2